Cole, J.
It is familiar doctrine that motions for a new trial on the ground of newly discovered evidence are received with caution. And when such newly discovered evidence consists, as in this case, of admissions or declarations of a party, there should be a reasonable probability that such evidence would produce a different verdict, before a new trial should be granted. In view of all the facts of this case, we do not think it proba*385ble that a different result would be obtained if another trial should be had. 5 S. & R., 41; 6 Greenl., 479; 6 Pick., 114.
By the Court. — The order of the circuit court is affirmed.
Dixon, C. J., dissents.